DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) an input luminance acquisition section; (2) an output luminance generation section; (3) a luminance conversion section in claim 1; (4) a gamma curve generation section in claim 2; and (5) an image evaluation section in claim 6 (enumeration and emphasis added).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The input “sections” do not appear to include any corresponding structure (based on at least Figs. 1 and 8).  Even if it is assumed that a computer or CPU is inherent for implementing the “section,” there is no sufficient algorithm corresponding to the claimed functions. In this instance, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function (see MPEP 2181 (II) (B)). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As discussed above, Examiner notes there does not appear to be any sufficient disclosure to support the means plus function recitation of specialized computer functions.  Per MPEP 2181(IV): 
"Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph" (emphasis added).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above, Examiner notes there does not appear to be any sufficient disclosure to support the means plus function recitation of "sections."  Per MPEP 2181(II): 
"35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means- (or step-) plus-function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  section 112 ].” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc)" (emphasis added).

In the interest of compact prosecution, Examiner is interpreting any structure that performs the functionality to read on the claim for the remainder of this Office Action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsunaga (USPN 2008/0043120).

With respect to claim 1, Mitsunaga teaches a display device (Figs. 14 and 17 and paragraph [0097] teach a computer system including a display.  Examiner notes the entire system reads on a display device) comprising: 
an input luminance acquisition section configured to acquire an input luminance for a first reference point, an input luminance for a second reference point, and an input luminance for a third reference point (Figs. 14 and 17-20 and paragraphs [0131]-[0136] teach an input luminance is acquired and then broken into reference points P1, P9 and P6, respectively as the first/second/third reference points), the first, second, and third reference points being used in specifying a gamma curve representing output luminances that are luminances in an output image for input luminances that are luminances in an input image (Fig. 19 and paragraphs [0141]-[0145] teach reference points are used for gamma curve generation.  Examiner notes the claim does not require any specific usage of the reference points with respect to specifying the gamma curve and a reasonably broad interpretation of the claim includes the teachings of Mitsunaga), the first reference point residing in a low luminance region of the input luminances (Fig. 18, item P1 and paragraph [0133] teaches a minimum luminance), the second reference point residing in a high luminance region of the input luminances (Fig. 18, item P9 and paragraph [0134] , and the third reference point residing between the first reference point and the second reference point (Fig. 18, item P6 and paragraph [0134] teaches an average luminance); 
an output luminance generation section configured to generate an output luminance for the input luminance for the first reference point, an output luminance for the input luminance for the second reference point, and an output luminance for the input luminance for the third reference point in such a manner that a straight line connecting the first reference point and the third reference point has a different slope than does a straight line connecting the third reference point and the second reference point (Figs. 17-20 and paragraphs [0111]-[0116] teach output luminances are generated.  At least Fig. 18, items P1, P9 and P6 teach reference points as claimed such that different slopes result); and 
a luminance conversion section configured to convert the input luminances in the input image to the output luminances based on the gamma curve specified using the input and output luminances for the first, second, and third reference points, to output the output image (Figs. 17-20 and paragraphs [0111]-[0116] and [0141]-[0145] teach output luminances are generated based on the reference points used for gamma curve generation). 

With respect to claim 2, Mitsunaga teaches the display device according to claim 1, discussed above, further comprising a gamma curve generation section configured to generate the gamma curve based on the input and output luminances for the first, second, and third reference points (Mitsunaga, Figs. 18 . 

With respect to claim 3, Mitsunaga teaches the display device according to claim 1, discussed above, wherein the output luminance generation section generates the output luminance for the third reference point in accordance with an average luminance of the input image (Mitsunaga, Fig. 18, item P6 and paragraph [0134]). 

With respect to claim 8, Mitsunaga teaches a non-transitory computer-readable storage medium (Mitsunaga, Figs. 14 and 17 and paragraph [0099]) having stored therein a program causing a computer to function as the display device according to claim 1 (Mitsunaga, discussed above), the program causing the computer to function as the input luminance acquisition section, the output luminance generation section, and the luminance conversion section (Figs. 14 and 17-20). 

Claim 9, a display control method, corresponds to and is analyzed and rejected for substantially the same reasons as the display device of Claim 1, discussed above.


Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches the usage of first, second and third reference points to convert input luminance to an output luminance (see Mitsunaga USPN 2008/0043120).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed generation of “the display device according to claim 1, wherein the output luminance generation section generates the output luminance for the first reference point in accordance with a difference between the input luminance for the first reference point and either a minimum luminance of the input image or an approximate minimum luminance that is approximately equal to the minimum luminance” (claim 4 – emphasis added);
“the display device according to claim 1, wherein the output luminance generation section generates the output luminance for the second reference point in accordance with a difference between the input luminance for the second reference point and either a maximum luminance of the input image or an approximate maximum luminance that is approximately equal to the maximum luminance” (claim 5 – emphasis added); and
the display device according to claim 1, further comprising an image evaluation section configured to determine whether or not the input luminances in the input image are distributed in a particular range, wherein upon the image evaluation section determining that the input luminances in the input image are distributed in a particular range, the output luminance generation section generates the output luminances in such a manner that the input luminances in the input image and the output luminances for the input luminances have a fixed ratio” (claim 6 – emphasis added). 

Claim 7 is dependent on claim 6 and objected to as allowable for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Fig. 8 of Kameyama (USPN 2005/0280869), Fig. 3 of Longhurst et al. (USPN 2013/0155330) and Fig. 2 of Ito et al. (USPN 2002/0036716) teach high/low and average luminance reference points; and
Shibano et al. (USPN 2006/0164524), Gal et al. (USPN 2018/0182070) and Nishio (USPN 2021/0304377) teach high/low and average luminance detection for image correction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623